DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
In view of the claim amendments filed April 22, 2022, the previous Section 112 rejections are withdrawn as moot.

Double Patenting
In view of the amendments to the independent claims filed April 22, 2022, the previous double patenting rejection is withdrawn as moot.

Allowable Subject Matter
Claims 1, 4-6 and 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the applicator for die-cut parts recited in claims 1 and 4-5, the method for applying die-cut parts recited in claims 6 and 8, or the die-cut part strip recited in claim 9.  Regarding independent claims 1, 6 and 9, each of these claims has been amended to recite a die-part carrier layer disposed adjacent to a belt strip, an adhesive layer disposed such that the die-part carrier layer is disposed between the belt strip and the adhesive layer and further defining the belt strip as an adhesive tape having a belt strip carrier layer and a belt strip adhesive layer.  
The closest prior art of record is Gratzer, US 2013/0248116 and Dainippon, JP 2005301725.   Gratzer teaches an applicator for pressing discrete parts that includes a transfer strip (i.e., belt strip) upon which the parts are disposed and a punch head for pressing the parts onto a surface.  The applicator of Gratzer is displaceable in x, y and z directions and includes a control system.  Gratzer teaches holding and carrying the parts on the transfer strip (i.e., belt strip) using an adhesive tape (i.e., carrier layer).  However, Gratzer is silent as to the transfer or belt strip itself being an adhesive tape having a belt strip carrier layer and a belt strip adhesive layer as now recited in each of the independent claims.  Thus Gratzer is also silent as to an amount of release force between such a belt strip and any other layer.  Dainippon teaches discrete parts conveyed on a strip and toward a substrate surface wherein a punch head presses the individual parts to a position for bonding to the surface. The apparatus of Dainippon further includes a camera (sensor) in the vicinity of the punch head.  In a method of Dainippon, the sensor confirms the position of the part so that it can be accurately mounted at a predetermined location of the surface.  However, Dainippon also does not teach or suggest a belt strip in the form of an adhesive tape now recited in the claims that further cooperates with a carrier layer of the die-cut parts as recited in the claims.  The remaining prior art of record does not supply these deficiencies.  Absent further hints in the prior art, the claimed structures and method would not have been obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746